Citation Nr: 1637896	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for low back disability.  

4.  Entitlement to service connection for bilateral lower extremity radiculopathy.

5.  Entitlement to service connection for reflex sympathetic dystrophy.

6.  Entitlement to service connection for arthritis of the shoulders.

7.  Entitlement to service connection for liver disability.

8.  Entitlement to service connection for kidney stones.

9.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from March 1987 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was transferred to the RO in Roanoke, Virginia.  In July 2013, the Board remanded the case for further development.  

In June 2016, the Veteran testified during a Board hearing by videoconference.  The record was held open for 60 days to provide additional time to submit evidence.  In July 2016, the Veteran submitted additional evidence to the Board.  In August 2016, the Veteran's representative submitted a waiver of RO review of that evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the AOJ has complied with the prior remand, further development is needed.

With respect to the low back disability, the Veteran asserts that it is due to his in-service duties as a mechanic.  The service treatment records show complaints of low back pain in November 1987 while stationed at Holloman Air Force Base.  In a statement received in July 2016, the Veteran's wife indicated that he has had back problems since service while stationed at Holloman Air Force Base.  As a lay person, she is competent to give evidence about observable symptoms such as the Veteran exhibiting back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the AOJ should afford the Veteran an examination to determine whether his low back disability is related to service.

The Veteran asserts that his psychiatric disability, lower extremity radiculopathy, reflex sympathetic dystrophy, arthritis of the shoulders, liver disability, and kidney stones are all secondary to the low back disability, to include treatment therefor.  As the remand of the low back disability claim could affect the claims for service connection for these disabilities, the Board finds that the claims are inextricably intertwined and a Board decision on the secondary service connection claims at this time would be premature.  Parker, 7 Vet. App. 116; Harris, 1 Vet. App. 180.

As to the tinnitus matter, the Veteran testified that he had exposure to high levels of noise in service, and that he first noticed tinnitus shortly after service.  He also testified that his treating clinicians had diagnosed him with tinnitus.  Notably, the Veteran has not been afforded a VA examination in connection with his claim.  Given the Veteran's testimony, the Board finds that such an examination is necessary.

As the remand of all of the above claims could affect the claim for a total disability rating based on individual unemployability (TDIU), the Board finds that the claims are inextricably intertwined and a Board decision on the TDIU claim at this time also would be premature.  Parker, 7 Vet. App. 116; Harris, 1 Vet. App. 180.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the June 2014 supplemental statement of the case.  Obtain all adequately identified records.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed tinnitus.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any tinnitus diagnosed had its onset during active service or within one year thereafter, or is otherwise etiologically related to such service.  The rationale for any opinion offered should be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset during active service or within one year thereafter, or is otherwise etiologically related to such service.  The examiner should address the Veteran's service treatment records showing complaints of low back pain in November 1989.  The examiner should also discuss the lay statements of the Veteran and his wife regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

4.  Then, readjudicate the claims with consideration of all of the evidence added to the claims folder since the June 2014 supplemental statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

